--------------------------------------------------------------------------------

Exhibit 10h (viii)
 


AGREEMENT
 
Agreement made this 16th day of December, 2006, by and between KAMAN
CORPORATION, a Connecticut corporation having its principal office in
Bloomfield, Connecticut (the “Corporation”), and Robert Alvine, a director of
the Corporation (the “Director”).
 
WHEREAS, the Director is and will be rendering valuable services to the
Corporation as a member of its Board of Directors; and
 
WHEREAS, the Corporation and the Director wish to enter into an arrangement for
the deferred payment of compensation (as defined below) that the Director may
earn in his capacity as a Director.
 
NOW THEREFORE, the Corporation and the Director hereby agree as follows:
 
1. Deferred Account. The Corporation will establish an account (the “Deferred
Account”) on its books, on behalf of the Director, to be credited with
compensation as shall be deferred after the date hereof together with interest
earned thereon, in accordance with the terms of this Agreement. For purposes of
this Agreement, “compensation” shall mean the Director’s retainer fees and
meeting fees.
 
2. Elections. The Director may elect to defer current receipt of all, or a
specified portion of, his compensation for services as a member of the Board as
follows:
 
(a) An election to defer compensation (the “Election”) shall be void with
respect to compensation unless submitted before the beginning of the calendar
year during which the amount to be deferred will be earned. Notwithstanding the
foregoing, in the year in which the Director first becomes a member of the
Board, the Election may be filed within thirty (30) days of the date on which
such individual first becomes a Board member with respect to compensation earned
during the remainder of the calendar year after the filing and acceptance of
such Election.
 
(b) The Director shall only make the Election by executing a written notice in
form and substance satisfactory to the Corporation and timely delivering it to
the Corporation’s Chief Financial Officer. The Election will remain in effect
until the Director separates from service as a member of the Board, or amends or
terminates the Election. Any amendment or termination of the Election shall also
be made by such written form and shall only be effective as of the next
following calendar year.
 
(c) As of each December 31st while this Agreement is in effect, the Election
shall be irrevocable with respect to compensation payable with respect to
services performed in the immediately following calendar year.
 
3. Interest. Interest shall be credited monthly and compounded monthly on all
amounts credited to a Director's Deferred Account at the same rate and in the
same manner as under the Kaman Corporation Amended and Restated Deferred
Compensation Plan.
 
1

--------------------------------------------------------------------------------


 
4. Time and Form of Payment. By completing and delivering an Election, the
Director shall irrevocably select the time and form of payment pursuant to which
amounts credited to his Deferred Account shall be distributed to him. Except as
provided in Section 4A below, any amended Election will apply only to amounts
credited to the Deferred Account for periods beginning with the first calendar
year immediately following the amended Election. The Director may choose to have
such amounts paid in a lump sum or in approximately equal quarterly installments
over a period not to exceed ten (10) years. Lump sum payments shall be made on
the first business day of the month selected by the Director pursuant to the
Election. Installment payments shall commence on the first business day of the
month selected by the Director pursuant to the Election. Notwithstanding the
Director's selection of the method of distribution, amounts payable under this
Agreement shall be distributed in a lump sum to the beneficiary designated in
his Election, or in the event no living beneficiary shall be so designated, to
his estate, within thirty (30) days following his death.
 
4A. Transition Rules for Changing Payment Elections
 
During 2006 or 2007, a Director may change a payment election made for deferrals
credited under this Agreement (including the Rollover Amount) with respect to
2005, 2006 or 2007, or for all of those years, as follows:
 
(a) An election to change a payment election filed before January 1, 2007, may
specify a new time of the payment (on any date after 2006), a new form of
payment (from the available methods described in Section 4 above) or both. A
changed payment election described in the immediately preceding sentence cannot
change payment elections for payments the Director would otherwise receive in
2006, nor can it cause payments to be made in 2006.
 
(b) A transition election under this Section 4A filed during 2007 may specify a
new time of payment (on any date after 2007), a new form of payment (from the
available methods described in Section 4) or both. A changed payment election
described in the immediately preceding sentence cannot change an election for
payments the Director would otherwise receive in 2007, nor can it cause payments
to be made in 2007.
 
5. Title to Deferred Account. At its option, the Corporation may elect to fund
amounts credited to the Deferred Account but title to the Deferred Account, and
any assets contained therein, shall at all times remain in the Corporation, and
the Director or the Director’s beneficiaries shall not have any property
interest whatsoever in any specific assets which may be contained in the
Deferred Account.
 
2

--------------------------------------------------------------------------------


 
6. Accelerated Payments Under Certain Circumstances. Notwithstanding any other
provisions of this Agreement to the contrary, on account of an “unforeseeable
emergency” (as defined in Section 409A(a)(2)(A)(vi) of the Internal Revenue
Code, as amended (the “Code”), the Director or Director's legal representative
(if the Director is not competent to manage his affairs) may apply to the
Corporation for acceleration of the payment of some or all of the funds credited
to the Deferred Account, but in no event more than is reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay for any
Federal state or local income taxes or penalties reasonably anticipated to
result from the payment). If such application is approved by the Corporation,
the acceleration of payment will be effective at the later of the date specified
in the Director's application or the date of approval by the Corporation.
Whenever an application for acceleration of payments is granted, the Corporation
shall pay the Director only the amount as is allowed under Section 409A due to
an unforeseeable emergency.
 
7. No Trust Created. Nothing contained in this Agreement and no action taken
pursuant to the provisions of this Agreement shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Corporation
and the Director, his designated beneficiary, or any other person. Any funds
which may be invested under the provisions of this Agreement shall continue for
all purposes to be a part of the general funds of the Corporation and no person
other than the Corporation shall by virtue of the provisions of this Agreement
have any interest in such funds. To the extent that any person acquires a right
to receive payments from the Corporation under this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation.
 
8. Rights Personal to Director. The right of the Director or any other person to
the payment of deferred compensation or other benefits under this Agreement
shall not be assigned, transferred, pledged or encumbered except by will or by
the laws of descent and distribution.
 
9. Incapacity. If the Corporation shall find that the Director is unable to care
for his affairs because of illness or accident, any payment due (unless a prior
claim therefor shall have been made by a duly appointed guardian, committee or
other legal representative) may be paid to the spouse, any child of the Director
or to any person deemed by the Corporation, acting jointly, to have incurred
expense for the Director in such manner and proportions as the Corporation may
determine. Any such payment shall be in partial or complete discharge, as the
case may be, of the liabilities of the Corporation under this Agreement.
 
10. No Other Rights. Nothing contained herein shall be construed as conferring
upon the Director the right to continue in the service of the Corporation as a
director or in any other capacity.
 
11. Interpretation. The Corporation shall have full power and authority to
interpret, construe and administer this Agreement and the Corporation's
interpretations and construction thereof, and actions thereunder, including any
valuation of the Deferred Account, or the amount or recipient of the payment to
be made therefrom, shall be binding and conclusive on all persons for all
purposes. The Corporation shall not be liable to any person for any action taken
or omitted in connection with the interpretation and administration of this
Agreement unless attributable to its own willful misconduct.
 
12. Other Plans; Establishment of Directors' Compensation. Nothing contained
herein shall limit the right of the Board of Directors to determine from time to
time the compensation, if any, of its directors; and credits to the Deferred
Account hereunder shall be made only if and to the extent that compensation is
established by the Board of Directors for such service.
 
3

--------------------------------------------------------------------------------


 
13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Corporation, its successors and assigns and the Director and
his heirs, executors, administrators, and legal representatives.
 
14. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut.
 
15. Notice Addresses. The Election, and any other communications hereunder,
shall be deemed effective when delivered in writing to:
 
If to the Corporation:
 
Kaman Corporation
P.O. Box 1
Bloomfield, Connecticut 06002-0001
Attention: Mr. Robert M. Garneau, Executive Vice President
 
If to the Director.
 
At such address as he shall designate in writing to the Corporation.
 
16. Section 409A
 
(a) The Plan is intended to comply and shall be interpreted and construed in a
manner consistent with the provisions of Section 409A. Any Plan provision that
would cause amounts allocated to a Deferred Account to be subject to Federal
income tax prior to payment shall be void without the necessity of further
action by the Board or the Personnel and Compensation Committee.
 
(b) There shall be no acceleration of the time or schedule of any payment under
the Plan except under Section 6 or as permitted under Section 409A. There shall
be no subsequent deferral of the time or schedule of any payment under the Plan
except as allowed under Section 4A.
 
(c) All references to Section 409A in the Plan shall also refer to Notice 2005-1
(as applicable to periods prior to January 1, 2007) and Treasury regulations (as
applicable to periods after December 31, 2006).
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its President and the Director has hereunto set his hand and seal as of the date
first written.
 



     
KAMAN CORPORATION
       
/s/ Cyndra S. Lewis
 
By:
/s/ Candace A. Clark
     
Candace A. Clark
     
Its Vice President
     
Duly Authorized
               
/s/ Joann Thompson
   
/s/ Robert Alvine
     
Director


 
5

--------------------------------------------------------------------------------




NOTICE OF ELECTION TO DEFER DIRECTOR’S COMPENSATION


Calendar Year 2007






To:  Kaman Corporation
P.O. Box 1
Bloomfield, Connecticut 06002-0001
Attention: Robert M. Garneau, Executive Vice President




Subject to the Agreement between the undersigned, and Kaman Corporation, dated
December ___, 2006, the undersigned hereby elects:



1.  
To defer cash compensation for services as a director earned on or after
January 1, 2007 as follows:



Retainer Fee: Amount of compensation to be deferred:
All ______
None _____
The following portion or percentage ______


Meeting Fee: Amount of compensation to be deferred:
All ______
None _____
The following portion or percentage ______


Other Fees: Amount of compensation to be deferred:
All _____
None _____
The following portion or percentage ______




2.
To have such sums earned on or after January 1, 2007 and credited to his/her
Deferred Compensation Account paid as follows:




 
____
Lump Sum

   
____
Quarterly installments over a period of _____ years (Note - this period cannot
be longer than ten (10) years.)

 
 

--------------------------------------------------------------------------------


 
3.
To have payments with respect to amounts deferred on or after January 1, 2007 be
made or commence on:




   
____
The first day of the calendar quarter following the date of cessation of service
as a director.

   
____
January 1 following the date of cessation of service as a director.

 


4.
In the event of death, the undersigned designates the following beneficiary:




 
________________________________________

 
 


 
   
 
       
 
 
 
 
Witness    
Name:
     
 
     
Date
 Received by Kaman Corporation:              
 
   
 
 Date    
Name


 


 